Case 2:19-cv-00341-HCN-DBP Document 44 Filed 09/17/20 PageID.619 Page 1 of 8
Case 2:19-cv-00341-HCN-DBP Document 44 Filed 09/17/20 PageID.620 Page 2 of 8
Case 2:19-cv-00341-HCN-DBP Document 44 Filed 09/17/20 PageID.621 Page 3 of 8




                              17th
Case 2:19-cv-00341-HCN-DBP Document 44 Filed 09/17/20 PageID.622 Page 4 of 8




                   EXHIBIT 1
     Case 2:19-cv-00341-HCN-DBP Document 44 Filed 09/17/20 PageID.623 Page 5 of 8



Tali Bruce

From:                        Tali Bruce
Sent:                        Monday, June 4, 2018 9:52 PM
To:                          Shane Topham
Subject:                     Re: emergency closed session?




On Mon, Jun 4, 2018 at 5:30 PM -0600, "Shane Topham" <WTopham@ioneswaldo.com> wrote:

 Tali—




                                                      1
        Case 2:19-cv-00341-HCN-DBP Document 44 Filed 09/17/20 PageID.624 Page 6 of 8




Shane


                             WM. SHANE TOPHAM I ATTORNEY
                             170 S. Main Street, Suite 1500 Sail Lake City, UT 84101-1644
    10,Nfls                  tel+801.534.7254 fax+801.328.05'37
     wA.i..Do


                                                                                                                          If you are not
CONFIDENTIALITY NOTICE: The content of this e-mail is confidential and proprietary and may be attorney-client privileged.
the Intended recipient, please destroy it and notify v: ;     •



From: Tali Bruce <TBruce@cottonwoodheights.utah.gov>
Sent: Friday, June 1, 2018 1:59 PM
To: MAYOR AND COUNCIL <MAYORANDCOUNCIL@cottonwoodheights.utah.gov>; John Park
<JPark@cottonwoodheights.utah.gov>
Cc: Shane Topham <WTopham@joneswaldo.com>
Subject: emergency closed session?

John,

What is the status of this officer involved shooting? I don't know if others have been briefed but I have not had
a single update. Was this a rookie officer? Was it an older officer? Is the officer receiving mental and
emotional support? Does this officer have other shootings in his past?
I suggest that we have an emergency closed session meeting to get briefed on what is transpiring?
A KSL article that came out 20 hours ago indicated that this young man was arrested on two different armed
                                                                                                                If
robbery incidents, here in CH, over a year ago and that due to botched evidence the cases were dismissed.
I'm reading this correctly, this young man should have/would have been off the streets over a year     ago had
errors not been made.
                                                                                                         I expect
 John, are you actively managing this? Why has your governing body not been briefed? When should
an update?

The link to the article is below:
                                                                                                       at
"Due to "evidence issues," however, two counts of aggravated robbery that were filed for the incidents
Subway and GameStop were dismissed in September, according to court     records."

 https://www.ksi.com/article/46331520/man-shot-by-cottonwood-heights-officer-dies-from-iniuries

 Tali




 This email has been scanned for spam and viruses by Proofpoint Essentials. Click here to report this email as spam.




                                                                       2
Case 2:19-cv-00341-HCN-DBP Document 44 Filed 09/17/20 PageID.625 Page 7 of 8




                   EXHIBIT 2
       Case 2:19-cv-00341-HCN-DBP Document 44 Filed 09/17/20 PageID.626 Page 8 of 8



Tali Bruce

From:                          Tali Bruce
Sent:                          Wednesday, June 13, 2018 8:13 AM
To:                            MAYOR AND COUNCIL
Cc:                            Robby Russo
Subject:                       Question



I apologise. I should have asked this last night but my brain was exhausted.
Was a Tazer not an option with the pursuit?

Tali

Get Outlook for Android
